Exhibit 10.7
 
TRIG Acquisition 1, Inc.


EMPLOYMENT AGREEMENT


This Employment Agreement (this “Agreement”) is made and entered into as of July
16, 2012 by and between TRIG Acquisition 1, Inc., a Nevada corporation (“TRIG”
or the “Company”), and Robert Y. Lee (“LEE”).


1)             Engagement and Responsibilities


a)           Upon the terms and subject to the conditions set forth in this
Agreement, the Company hereby employs LEE as an Executive Chairman of the
Company. LEE hereby accepts such employment. LEE shall have such title or titles
as the Board or President may from time to time determine.


b)           LEE’s duties and responsibilities shall be those incident to the
positions described in Section 1(a) as set forth in the Bylaws of the Company
and those which are normally and customarily vested in such offices of a
corporation.  In addition, LEE’s duties shall include those duties and services
for the Company and its affiliates as the Board shall, in its sole and absolute
discretion, from time to time reasonably direct which are not inconsistent with
LEE’s positions described in Section 1(a).


c)           LEE agrees to devote, on a non-exclusive basis, the necessary time,
energy and efforts to the business of the Company and will use his best efforts
and abilities faithfully and diligently to promote the Company’s business
interests.  It is understood between the Company and LEE that he will devote no
less than 20 hours per week in the execution of his duties. For as long as LEE
is employed by the Company, LEE shall not, directly or indirectly, either as an
employee, employer, consultant, agent, investor, principal, partner, stockholder
(except as the holder of less than 1% of the issued and outstanding stock of a
publicly held corporation), corporate officer or director, or in any other
individual or representative capacity, engage or participate in any business
that is in competition in any manner whatsoever with the business of the
Company, as such businesses are now or hereafter conducted, or any business
which the Company contemplates conducting or intends to conduct.


2)             Definitions


“Board” shall mean the Board of Directors of the Company.


“Disability,” with respect to LEE, shall mean that, for physical or mental
reasons, LEE is unable to perform the essential functions of LEE’s duties under
this Agreement for 30 consecutive days, or 60 days during any one six month
period.  LEE agrees to submit to a reasonable number of examinations by a
medical doctor advising the Company as to whether LEE shall have suffered a
disability and LEE hereby authorizes the disclosure and release to the Company
and its agents and representatives all supporting medical records. If LEE is not
legally competent, LEE’s legal guardian or duly authorized attorney-in-fact will
act in LEE’s stead for the purposes of submitting LEE to the examinations, and
providing the authorization of disclosure.
 
“Effective Date” shall mean July 16, 2012.
 
 
1

--------------------------------------------------------------------------------

 

 
 “For Cause” shall mean, in the context of a basis for termination of LEE’s
employment with the Company, that:


a)           LEE breaches any obligation, duty or agreement under this
Agreement, which breach is not cured or corrected within 15 days of written
notice thereof from the Company (except for breaches of Sections 1(c), 6 or 7 of
this Agreement, which cannot be cured and for which the Company need not give
any opportunity to cure); or


b)           LEE is grossly negligent in the performance of services to the
Company, or commits any act of personal dishonesty, fraud, embezzlement, breach
of fiduciary duty or trust against the Company; or


c)           LEE is indicted for, or convicted of, or pleads guilty or nolo
contendere with respect to, theft, fraud, a crime involving moral turpitude, or
a felony under federal or applicable state law; or


d)           LEE commits continued and repeated substantive violations of
specific written directions of the Board, which directions are consistent with
this Agreement and LEE’s position as an executive officer, or continued and
repeated substantive failure to perform duties assigned by or pursuant to this
Agreement; or


e)           LEE continues to neglect his duties after receipt of notice thereof
from the Company (and the Company need give such notice only once).


“Person” shall mean an individual or a partnership, corporation, trust,
association, Limited Liability Company, governmental authority or other entity.


“Portfolio Company” shall mean any person which has engaged the Company for the
provision of services.


 “Term” shall mean the period commencing on the Effective Date and ending at the
close of business on the business day immediately preceding the eighteenth month
anniversary of the Effective Date.


3)             Compensation and Benefits


For as long as LEE shall be employed by the Company, LEE shall receive the
compensation and benefits set forth in this Section 3.
 
(a)      Salary.  The Compensation is $120,000 per annum which shall commence as
of the date hereof.


The base salary shall be payable in installments on the fifteenth and last day
of each month.


(b)    Expense Reimbursement. LEE shall be entitled to reimbursement from the
Company
for the reasonable out-of-pocket costs and expenses which LEE incurs in
connection with the performance of LEE’s duties and obligations under this
Agreement in a manner consistent with the Company’s practices and policies
therefore.


 
2

--------------------------------------------------------------------------------

 


(c)           Disability. In the event of any Disability, LEE shall receive the
compensation and benefits specified herein for 30 days. Such compensation and
benefits shall be received at the end of the disability.


(d)           Withholding. The Company may deduct from any compensation payable
to LEE (including payments made pursuant to Section 5 of this Agreement in
connection with or following termination of employment) amounts it believes are
required to be withheld under federal and state law, including applicable
federal, state and/or local income tax withholding, old-age and survivors’ and
other social security payments, state disability and other insurance premiums
and payments.


(d)           Key Man Insurance. The Company may, at its own expense, purchase a
key man life insurance policy at an amount to be determined naming the Company
as a beneficiary.  At the time that Lee is no longer employed by the Company,
Lee will have the right to retain the policy.  It is expressly understood
between the Company and Lee that the Company will not have any further
obligation with respect to the policy following LEE’s employment by the Company.


(e)           Signing Bonus.  As an inducement to enter into this Agreement the
Company will pay to LEE a signing bonus of $80,000 (the “Bonus”).  It is
expressly understood, however, that the Bonus will be accrued until such time as
the Company has liquid funds to pay the Bonus but in no event later than on
completion of the Company’s anticipated Alternative Public Offering.
 
4)             Term of Employment


LEE’s employment pursuant to this Agreement shall commence on the Effective
Date, as defined in Section 2 and shall terminate on the earliest to occur of
the following:


a)           upon the date set forth in a written notice of termination from LEE
to the Company (which date shall be at least four months after the effective
date and at least 30 days after the delivery of that notice); provided, however,
that in the event LEE delivers such notice to the Company, the Company shall
have the right to accelerate such termination by written notice thereof to LEE
(and such termination by the Company shall be deemed to be a termination of
employment pursuant to this Section 4(a), and not a termination pursuant to
Section 4(d) or 4(e) hereof);


b)           upon the death of LEE;


c)           upon delivery to LEE of written notice of termination by the
Company if LEE shall suffer a Disability;


d)           upon delivery to LEE of written notice of termination by the
Company For Cause;


e)           upon delivery to LEE of written notice of termination by the
Company Without Cause; or


(f)           Eighteen months from the Effective Date.
 
 
3

--------------------------------------------------------------------------------

 

 
5)            Confidentiality.


LEE agrees not to disclose or use at any time (whether during or after LEE’s
employment with the Company) for LEE’s own benefit or purposes or the benefit or
purposes of any other Person any databases, trade secrets, proprietary data, or
other confidential information, development programs, costs, marketing, trading,
investment, sales activities, promotion, credit and financial data, financial
methods, plans, or the business and affairs of the Company generally, provided
that the foregoing shall not apply to information which is not unique to the
Company or which is generally known to the industry or the public other than as
a result of LEE’s employment with the company. LEE agrees that upon termination
of his employment with the Company for any reason, she will return to the
Company immediately all memoranda, books, papers, plans, information, letters
and other data, and all copies thereof or therefrom, in any way relating to the
business of the Company and/or any Portfolio Company, except that she may retain
personal notes, notebooks, diaries and addresses and phone numbers.  LEE further
agrees that she will not retain or use for his account at any time any trade
names, trademark or other proprietary business designation used or owned in
connection with the business of the Company.


6)             Miscellaneous


a)           Notices.  All notices, requests, demands and other communi­cations
(collectively, “Notices”) given pursuant to this Agree­ment shall be in writing,
and shall be delivered by personal service, courier, facsimile transmission or
by United States first class, registered or certified mail, addressed to the
following addresses:


If to the Company, to:


TRIG Acquisition 1, Inc.
Alfonso J. Cervantes, Chief Executive Officer
641 Lexington Avenue, Suite 1526
New York, NY 10022


If to LEE, to:


4570 Campus Drive
Suite #1
Newport Beach, CA 92660


Any Notice, other than a Notice sent by registered or certified mail, shall be
effective when received; a Notice sent by registered or certified mail, postage
prepaid return receipt requested, shall be effective on the earlier of when
received or the third day following deposit in the United States mails. Any
party may from time to time change its address for further Notices hereunder by
giving notice to the other party in the manner prescribed in this Section.


b)           Entire Agreement.  This Agreement contains the sole and entire
agreement and understanding of the parties with respect to the entire subject
matter of this Agreement, and any and all prior discussions, negotiations,
commitments and under­standings, whether oral or otherwise, related to the
subject matter of this Agreement are hereby merged herein.  Without limiting the
foregoing, this Agreement supersedes those certain term sheets and/or agreements
dated prior to date hereof. No represen­ta­tions, oral or otherwise, express or
implied, other than those contained in this Agreement have been relied upon by
any party to this Agreement.
 
 
4

--------------------------------------------------------------------------------

 

 
c)           Severability.  In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, in
whole or in part, the remaining provisions of this Agreement shall be unaffected
thereby and shall remain in full force and effect to the fullest extent
permitted by law.


d)           Governing Law.  This Agreement has been made and entered into in
the State of New York and shall be con­strued in accordance with the laws of the
State of New York.


e)           Captions.  The various captions of this Agreement are for reference
only and shall not be considered or referred to in resolving questions of
interpretation of this Agreement.


f)           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.


g)           Attorneys’ Fees.  If any action or proceeding is brought to enforce
or interpret any provision of this Agree­ment, the prevailing party shall be
entitled to recover as an element of its costs, and not its damages, its
reasonable attorneys’ fees, costs and expenses.  The prevailing party is the
party who is entitled to recover its costs in the action or proceeding.  A party
not entitled to recover its costs may not recover attor­neys’ fees.  No sum for
attorneys’ fees shall be counted in calculating the amount of a judgment for
purposes of determining whether a party is entitled to recover its costs or
attorneys’ fees.


In Witness Whereof, the parties have executed this Agreement as of the date
first above written.
 

  TRIG Acquisition 1, Inc.


By: ___________________________


Its: ___________________________

 
______________________________
Robert Y. Lee

 
 
 5

--------------------------------------------------------------------------------